Citation Nr: 1745378	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back condition and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and, if so, whether service connection is warranted.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.

4.  Entitlement to receive additional VA disability compensation based on the dependency of C.


REPRESENTATION

Appellant represented by:	Casey Walker, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1974 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2014, and July 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Board remanded the issue of whether new and material evidence has been received to reopen his claim of entitlement to service connection for a back disorder for additional development.  In January 2016, the Board remanded all issues for additional development.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back condition; entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate; and entitlement to receive additional VA disability compensation based on the dependency of C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2010 rating decision denied the Veteran's claim for service connection for a psychiatric disorder, claimed as PTSD.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in June 2010.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final June 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  

3.  The Veteran's PTSD was onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds new and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  See February 2014 private clinical neuropsychological examination by Dr. Weiss; August 2016 Board hearing transcript, pp. 7-14; November 2016 letter from the Veteran's private clinical social worker, Diane E. Raab.

The Veteran contends that during service he witnessed the beating of another soldier in which the soldier's throat was cut.  He also contends that his PTSD was caused by being repeatedly kicked by a lieutenant for racially motivated punishment during service in 1974.  See September 2009 statement in support of claim for service connection for PTSD secondary to personal trauma;  June 2010 VA examination; Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran's PTSD claim is predicated, in part, on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran's contention regarding his personal assault in service is supported by the evidence of record.  An October 1974 service treatment record shows the Veteran reported pain in his back due to being kicked repeatedly for "motivation."  A fellow service member, [REDACTED], also confirmed that the Veteran was demonstrated on by the drill instructor and repeatedly kicked during training in service.  

The Board acknowledges that the June 2010 VA examiner diagnosed depression NOS and determined that he did not meet the criteria for a diagnosis of PTSD.  The examiner also provided a negative nexus opinion.

However, VA treatment records show the Veteran meets the criteria for PTSD.  See January through July 2009 VA treatment records.  The Veteran's private treatment providers also diagnosed PTSD.  See June 2017 Disability Benefits Questionnaire (DBQ) from Elaine M. Tripi, Ph.D.; December 2016 DBQ from Richard L. Weiss, Ph.D.

In a June 2017 private psychosocial assessment and medical review and opinion, Dr. Tripi, diagnoses PTSD and determines that the Veteran's condition is related to his traumas in the military.  In a February 2014 private clinical neuropsychological examination, Dr. Weiss also diagnoses PTSD and notes that it predates his 2013 motor vehicle accident.  Further, in a November 2016 letter, the Veteran's private clinical social worker, Diane E. Raab, opines that the Veteran suffered physical and emotional injuries during the beating he sustained while in motivational camp.  

The Veteran has also submitted lay statements in support of his claim.  In December 2016, the Veteran submitted a statement in support of his claim from [REDACTED].  Mr. [REDACTED] states that he has known the Veteran for over 30 years and represented him on appeal from an assault conviction shortly after he was honorably discharged from service.  He states there is no question in his mind that the Veteran's horrific experience in the army led to his mental damage.  He noted that the Veteran witnessed a gruesome murder of a barracks mate at the hands of another soldier, and when he agreed to testify, he was taken out to a remote area and beaten by military police, aggravating his mental problems.  Additionally, the Veteran's ex-wife submitted a statement in December 2016 noting that they began dating before the Veteran entered the Army in October 1974, and after his return from service he was very paranoid, had mood swings and would become angry for no apparent reason.

The Veteran is competent to report military personal trauma and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Further, the Veteran's contentions are supported by the evidence of record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.

At the August 2016 Board hearing, the Veteran indicated that a grant of service connection for any psychiatric disability, regardless of the diagnosis, would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

The Veteran's claim for a psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD is granted.


REMAND

The Veteran's claim for service connection for a back condition was denied in a May 21, 1979 rating decision.  In the July 2017 appellant's brief, the Veteran's representative challenges the May 21, 1979 rating decision as clear and unmistakable error (CUE).  The CUE issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim for service connection for a back condition.  Thus, the Board must defer consideration of the Veteran's claim to reopen his previously-denied claim of entitlement to service connection for a back condition until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

In remanding this claim in light of the Veteran's assertion that the May 21, 1979 rating decision contained clear and unmistakable error, the Board notes that the Veteran is on notice that the May 21, 1979 rating decision was subsumed by the June 1981 Board decision that likewise denied the merits of the Veteran's claim for service connection for a back condition.  38 C.F.R. § 20.1104 (2016).  To date, the Veteran has not alleged that the June 1981 Board decision contains clear and unmistakable error.  

In regard to the Veteran's claim for entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate, special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

In regard to the Veteran's claim for entitlement to receive additional VA disability compensation based on the dependency of C, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2). 

Prior to this Board decision, the Veteran had no service-connected disabilities.  In this decision, the Board grants service connection for PTSD.  The AOJ must assign a disability rating for this disability in the first instance.  Thus, a decision by the Board on the Veteran's claim for entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate and entitlement to receive additional VA disability compensation based on the dependency of C would and at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the May 21, 1979 rating decision subsumed by the June 1981 Board decision.

2.  Then, the RO shall readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


